DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2020 has been entered.
 
Amendment Entry
Applicant's amendment or response filed 11/10/2020 is acknowledged and has been entered.  Claim 1 has been amended.  Claims 2, 6, and 11-15 have been cancelled.  Claims 10, 19, and 22 are withdrawn as drawn to non-elected inventions and species.  Accordingly, claims 1, 3-5, 7-10, and 16-22 are pending and claims 1, 3-5, 7-9, 16-18, and 20-21 are under examination.
Priority
Acknowledgment is made of the present application as a proper National Stage (371) entry of PCT Application No. PCT/JP2015/058703, filed 03/23/2015. Acknowledgement is also made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) to Application No(s). JP2014-059883, filed in Japan on 03/24/2014.   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 does not contain any new limitations, as it is a repeat of the limitations in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rimm et al. (US 7,219,016) in view of Hewitt et al. (US 20110306514A1) and Nie et al. (US 2003/0148544 A1).
With respect to claim 1, Rimm, throughout the reference and especially at abstract,  9:5-15, 15:5-16:10, Fig. 4, and claims 1-14, teaches a method for quantifying a target (biomarker [abstract] such as cadherin or HER2 [13:5-15:15-30]), which is naturally expressed on a cell membrane in a pathological sample, the method comprising the steps of: immunostaining the 
Rimm, throughout the reference and especially at abstract,  9:5-15, 15:5-16:10, Fig. 4, and claims 1-14, teaches correcting the measured value of the fluorescent label signal corresponding to the target biological material in the cell membrane region (summing the signal in the area and dividing the number of pixels in that compartment; claim 5) using the measured value of the fluorescent label signal corresponding to the reference biological material (the 
Rimm does not explicitly teach the measured value of the fluorescence of the reference control and does not teach the nanoparticles.
However, Hewitt, throughout the reference and especially at [0006], [0114], [0180]-[0181], [0183], [0186], [0268], and [0199]-[0200], teaches normalizing a biomarker against another protein by dividing the signal from one by a housekeeping protein or another protein to obtain an index.  Hewitt at id. teaches that this normalization process accounts for, and eliminates, variations that occur between testing's of samples, such as differences that arise out of human error for example loading differences or differences that occur when two users are asked to perform the same assay.
However, Nie, throughout the reference and especially at abstract, [0005], [0013], [0015], [0041], [0051], [0060], and [0090], teaches a fluorescent label (multicolor quantum dot-tagged bead) attached to a probe, where the label is a fluorescent aggregate comprising a particle having fluorescent semiconductor nanoparticles inside the particle.  Nie at id. teaches that these fluorescently labeled probes can be used in tissue samples.  Thus, Nie at id. teaches that the fluorescent label attached to a probe is a particle, which has aggregated semiconductor nanoparticles inside of it.  Nie at [0005]-[0007] teaches that these probes have advantages over conventional fluorescent labels, because they have narrow emissions (the emission spectra is a third of the width of conventional organic dyes), broad excitations, 20 times as bright, and are 100 times as photostable as conventional fluorescent organic dyes. Nie at id. teaches that these quantum dots allow for the simultaneous use of quantum dots of different emission wavelengths (i.e. colors) while preserving the ability to resolve them from each other. Moreover, Nie at id. 
It would have been prima facie obvious before the effective filing date of the claimed invention, for one of ordinary skill in the art to have divided the measured signal of the target by the measured signal of the reference material in order to correct the measured value or obtain an index, as taught by Hewitt,  to have used fluorescent semiconductor nanoparticles aggregated inside of a particle, as taught by Nie, for the target, in the method of Rimm.
One of ordinary skill in the art would have been motivated to have divided the measured signal of the target by the measured signal of the reference material in order to correct the measured value or obtain an index, as taught by Hewitt,  to have used fluorescent semiconductor nanoparticles aggregated inside of a particle, as taught by Nie, for the target, in the method of Rimm, because Rimm teaches using conventional fluorescent labels for the target in the method and Nie teaches that these probes have advantages over conventional fluorescent labels, because they have narrow emissions (the emission spectra is a third of the width of conventional organic dyes), broad excitations, 20 times as bright, are 100 times as photostable as conventional fluorescent organic dyes and these quantum dots allow for the simultaneous use of quantum dots of different emission wavelengths (i.e. colors) while preserving the ability to resolve them from 
One of ordinary skill in the art would have a reasonable expectation of success, because Nie teaches that these quantum dots can be used in tissue samples, and because these particles are known labeled probes which Nie teaches using successfully.  One of ordinary skill in the art would have a reasonable expectation of success, because calculating ratios of biomarkers is routine in the art.
	With respect to claim 8, Rimm at claims 1-2 teaches two or more types of reference biological material (first and second compartment, which can be the nucleus and the membrane)).
.

Claims 3-5, 16-17, and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Rimm et al. (US 7,219,016) in view of Hewitt et al. (US 20110306514A1) and Nie et al. (US 2003/0148544 A1, as applied to claim 1, and further in view of Cline (US20080032328A1).
With respect to claims 3-4 and 11, Rimm at abstract, claims 1 and 2, and 13:15-65 teaches applying at least three stains before or after 1a or 1b and teaches histological stains can be used for the second compartment stain to identify areas of the cell such as the nucleus. Rimm at id. teaches using many different types of histological stains including eosin, hematoxylin, Papanicolaou stain (which contains hematoxylin and eosin), etc.
Rimm, Hewlet, and Nie do not specify bright field observation for the morphological stain.
However, Cline, throughout the reference and especially at [0003]-[0004], [0049], [0056]-[0058], [0078], and claims 1-25,  teaches fluorescent imaging with morphological imaging, teaches the advantages of H&E staining, and teaches using bright field imaging to observe H&E staining.
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have used bright field imaging, as taught by Cline, in the method of Rimm, Nie, and Hewitt.
One of ordinary skill in the art would have been motivated to have used bright field imaging, as taught by Cline, in the method of Rimm, Nie, and Hewitt, because Rimm teaches fluorescent imaging with morphological imagining using hematoxylin and eosin and Cline teaches that H&E imaging has many advantages, teaches using it with fluorescent biomarker imaging, and teaches that one views H&E staining with bright field staining.

With respect to claim 5, Rimm at claim 11 teaches Cy3, which has an excitation wavelength of 550 nm and a emission wavelength of 570, as evidenced by the Table of Fluorochromes, 6 pages, retrieved from https://www.biotech.iastate.edu/facilities/flow/Fluorochromes.pdf on 2/3/2019.
With respect to claim 16, as explained above in claim 1, Nie teaches that the fluorescent material is fluorescent dye containing nanoparticles.  Rimm at claim 4 teaches that the fluorescent material for the reference material is a fluorescent dye.
With respect to claim 17, Rimm at claims 1-2 teaches two or more types of reference biological material (first and second compartment, which can be the nucleus and the membrane))
	With respect to claim 20, Rimm at 16:10-50 and claim 11 teaches using Cy3 and Texas Red as fluorophores, which have emissions and excitation wavelengths in the claimed range, as evidenced by the Table of Fluorochromes, 6 pages, retrieved from https://www.biotech.iastate.edu/facilities/flow/Fluorochromes.pdf on 2/3/2019.


Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rimm et al. (US 7,219,016) in view of Hewitt et al. (US 20110306514A1) and Nie et al. (US 2003/0148544 A1), as applied to claim 1, and/or Cline (US20080032328A1), as applied to claim 3, and further in view of Lord et al., Evaluation of quantitative PCR reference genes for gene expression studies in Tribolium castaneum after fungal challenge, Journal of Microbiological Methods 80 (2010) 219–221. 

	However, Lord, throughout the reference and especially at abstract and 220, teaches that cadherin can be used as reference genes in human tissue and are moderately stable.
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have cadherins as a housekeeping protein, as taught by Lord, in the method of Rimm, Nie, Hewitt, and/or Cline.
One of ordinary skill in the art would have been motivated to have cadherins as a housekeeping protein, as taught by Lord, in the method of Rimm, Nie, Hewitt, and/or Cline, because Rimm and Hewitt teaches using a housekeeping protein and Lord teaches that cadherins are used for reference genes in human tissues and are moderately stable.
One of ordinary skill in the art would have a reasonable expectation of success, because cadherins are used for reference genes in human tissues and are moderately stable.


Claim 21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Rimm et al. (US 7,219,016) in view of Hewitt et al. (US 20110306514A1) and Nie et al. (US 2003/0148544 A1), as applied to claim 6 further in view of Aimiya al. (WO2012029342A1) (using family member US20130157895A1 as a translation).
With respect to claim 21, Rimm, Hewitt, and Nie do not teach that the measured value is the total number of bright spots of the fluorescent dye containing nanoparticle and the measured value is the sum of the total degrees of brightness.

It would have been prima facie obvious before the effective filing date of the claimed invention, for one of ordinary skill in the art to have measured value is the total number of bright spots of the fluorescent dye containing nanoparticle for the biomarkers and the measured value is the sum of the total degrees of brightness, as taught by Aimiya, for the references, in the method of Rimm and Herwitt and Nie.
One of ordinary skill in the art would have been motivated to have measured value is the total number of bright spots of the fluorescent dye containing nanoparticle for the biomarkers and the measured value is the sum of the total degrees of brightness, as taught by Aimiya, for the references, in the method of Rimm and Herwitt and Nie, because Aimiya and Nie teaches using similar particles and Aimiya teaches measuring either the degree of brightness (brightness) or total number of bright spots for similar types of nanoparticles.  One would be motivated to do so because it is routine to measure these values for these types of nanoparticles.
One of ordinary skill in the art would have a reasonable expectation of success, because Aimiya teaches measuring either the degree of brightness (brightness) or total number of bright spots for similar types of nanoparticles.  

Claim 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Rimm et al. (US 7,219,016) in view of Hewitt et al. (US 20110306514A1 and Nie et al. (US 2003/0148544 A1), as applied to claim 6, and further in view of Kauvar et al. (US 6,642,062).

Moreover, Kauvar, throughout the reference and especially at abstract, 1:1-3:15, 4:5-5:50, and 6:63-7:35, teaches a similar particle containing fluorophores and teaches that 50 nm is an appropriate minimum size for the particles, teaches that large particles of 5 um are not preferred, because large particles results in lower diffusion rates and thus, effectively, less efficient and less vivid labeling, and teaches that the most preferable size is 100-200 nm. 
It would have been prima facie obvious before the effective filing date of the claimed invention, for one of ordinary skill in the art to have used a  particle size ranging from 50 nm-200 nm, as taught by Kauvar, in the method of Rimm, Nie, and Hewitt.
One of ordinary skill in the art would have been motivated to have used a  particle size ranging from 50 nm-200 nm, as taught by Kauvar, in the method of Rimm, Nie, and Hewitt, because Nie teaches an overlapping range and because Kauvar teaches that 50 nm is an appropriate minimum size for the particles, teaches that large particles of 5 um are not preferred, because large particles results in lower diffusion rates and thus, effectively, less efficient and less vivid labeling, and teaches that the most preferable size is 100-200 nm.  Moreover, it would be routine to optimize the size, because "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   See also MPEP §2144.05.  Finally, an overlapping range render the claimed range obvious.
 One of ordinary skill in the art would have a reasonable expectation of success, because Kauver teaches that these probes are successful labels.
Response to Arguments
Applicant’s arguments, see Remarks, filed 06/17/2020, with respect to 35 U.S.C. 103 rejection have been fully considered and are not persuasive.  Applicant argues that one would not use cytokeratin as a housekeeping protein because it is not constant and provides evidence that it is a tumor marker. This is moot in light of the rejection above. Applicant argues that one would not use a fluorescent dye for the reference and the particle for the target, because it is multiplexed.  It is unclear that this will be the case.  Moreover, even assuming that it was used, the particle will still read on the fluorescent dye, as the nanoparticle contains a fluorescent dye. Thus, Applicant’s arguments are not persuasive. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea S Grossman whose telephone number is (571)270-3314.  The examiner can normally be reached on Monday-Thursday 5:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ANDREA S GROSSMAN/            Primary Examiner, Art Unit 1641